department of the treasury internal rev enue se rvice washington d c ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number info release date date person to contact and id number contact telephone number uil dear i am responding to your letter to te_ge commissioner sarah hall ingram dated date regarding a waiver of the penalty under sec_6655 of the internal_revenue_code for trusts that became private_foundations as a result of the pension_protection_act of sec_6655 imposes a penalty for underpayment of estimated_taxes on the investment_income of private_foundations unlike sec_6654 which permits a waiver of the penalty under certain circumstances sec_6655 does not provide for a waiver of penalties for underpayment of estimated_taxes this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2010_4 2010_1_irb_122 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely s david l fish manager exempt_organizations guidance
